Exhibit 10.2
[ex10ii.jpg]
 

Principal Loan Date Maturity  Bank/App Loan No  Account Officer
$578,988.00
07-17-2013 07-17-2023  092  25802246290001473297   J2KX7
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

     Borrower: CTD HOLDINGS, INC. (TIN: 59-3029743)  Lender:   REGIONS SANK  
14120 NW 126TH TE    201 MILAN PARKWAY   ALACHUA, FL 32615   BIRMINGHAM, AL
35211  

--------------------------------------------------------------------------------

Principal Amount: $578,988.00
Date of Note: July 17, 2013

 
PROMISE TO PAY. CTD HOLDINGS, INC. ("Borrower") promises to pay to REGIONS BANK
("Lender"), or order, in lawful money of the United States of America, the
principal amount of Five Hundred Seventy-eight Thousand Nine Hundred
Eighty-eight & 00/100 Dollars ($578,988.00), together with interest on the
unpaid principal balance from July 17, 2013, calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using an interest rate of 3.990% per
annum based on a year of 360 days, until paid in full. The interest rate may
change under the terms and conditions of the "INTEREST AFTER DEFAULT" section.
 
PAYMENT. Borrower will pay this loan in 119 regular payments of $3,505.50 each.
Borrower's first payment is due August 17, 2013, and all subsequent payments are
due on the same day of each month after that. Borrower's final payment will be
due on July 17, 2023, and will be for all principal and all accrued interest not
yet paid. Payments include principal and interest. Unless otherwise agreed or
required by applicable law, payments will be applied to amounts due under this
loan in such order as Lender may determine in Lender's sole discretion. Lender
reserves the right to apply payments to outstanding indebtedness and obligations
in any order that Lender may determine in its sole discretion and Lender may
change the methodology for the application of payments at any time without
notice to Borrower. Borrower will pay Lender at Lender's address shown above or
at such other place as Lender may designate in writing.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT PENALTY. Borrower agrees that all loan tees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Upon prepayment of this Note, Lender is entitled
to the following prepayment penalty: 5% of the outstanding principal balance if
the prepayment occurs during the first year after the date of this Note; 4% of
the outstanding principal balance if the prepayment occurs during the second
year after the date of this Note; 3% of the outstanding balance if the
prepayment occurs during the third year after the date of this Note; 2% of the
outstanding balance if the prepayment occurs during the fourth year after the
date of this Note; and 1% of the outstanding balance if the prepayment occurs
during the fifth year after the date of this Note. No prepayment premium will be
due if such prepayment is due to the acceleration of the Note by Lender.
 
Except for the foregoing. Borrower may pay all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making tewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Regions Bank, P.O. Box 2224
Birmingham, AL 35246.
 
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 2.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event or default ("Event of
Default") under this Note:
 
            Payment Default. Borrower fails to make any payment when due under
this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
Loan No: 25802246290001473297 (Continued) Page 2

--------------------------------------------------------------------------------

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type or
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or lorfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor or any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 
Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or perforrnance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the amount of these
costs and expenses, which includes, subiect to any limits under applicable law.
Lender's reasonable attorneys' fees and Lender's legal expenses whether or not
there is a lawsuit, including reasonable attorneys' tees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
 
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
 
GOVERNING LAW. With respect to interest (as defined by federal law) this Note
will be governed by federal law applicable to Lender and, to the extent not
preempted by federal law, the laws of the State of Alabama without regard to its
conflicts of laws provisions. In all other respects, this Note will be governed
by federal law applicable to Lender and, to the extent not preempted by federal
law, the laws of the State of Florida without regard to its conflicts of law
provisions. The loan transaction that is evidenced by this Note has been
approved, made, and funded, and all necessary loan documents have been accepted
by Lender in the State of Alabama.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
 
WAIVER OF DEFENSES. Borrower agrees and acknowledges that Borrower does not have
any claims, defenses, counterclaims, setoffs, rights of recoupment, or other
claims of any nature whatsoever (including but not limited to claims arising
from fraud, misrepresentation, breach of contract, breach of commitment,
impairment of collateral or waiver) against Lender, and Borrower hereby
expressly waives and releases any and all such claims, defenses, counterclaims,
setoffs, rights of recoupment, or other claims of any nature whatsoever that it
may have against Lender.
 
TAX TRACKING FEE. Borrower agrees to pay Lender a Tax Tracking Fee in the amount
defined on the fee document accompanying the loan package. This document may be
referred to as "Disbursement Request and Authorization," "Disbursement Form,"
"Loan Closing Settlement Statement," or "Closing Statement." Such Tax Tracking
Fee is made a part of and is incorporated by reference. The Tax Tracking Fee
will be paid to Lender or withheld from the loan proceeds at the closing of this
loan. The Tax Tracking Fee will reimburse Lender for its cost of verifying that
property taxes due on the real estate securing this loan are paid during the
term of this loan.
 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
Loan No: 25802246290001473297 (Continued) Page 3

--------------------------------------------------------------------------------

 
FLORIDA DOCUMENTARY STAMP TAX. Florida documentary stamp tax required by law in
the amount of $2,026.50 has been or will be paid directly to the Department of
Revenue.
 
AUTO DEBIT PROVISION.
 

         
Routing Number (Please call your financial institution if you are unsure)
                 
ODA/RSV Account Number     
   

 
Borrower authorizes Lender to initiate entries to Borrower's checking or savings
account at the financial institution indicated above for the purpose of making
Borrower's periodic loan payments. Borrower also authorizes the financial
institution to withdraw these payments from Borrower's account. Borrower
acknowledges that this authorization may be revoked at any time by providing
written notice of revocation to Lender in such time and manner as to afford
Lender and the financial institution reasonable opportunity to act upon it.
 
Borrower understands that, in accordance with the terms of this loan, Borrower's
payment may change from time to time. Lender is authorized to change the amount
of the charge to Borrower's checking or savings account. Borrower understands
that Lender will provide prior notice of the new payment amount to Borrower to
the extent required under applicable law. If more than one law requires prior
notice of a payment change, Borrower agrees that notice provided pursuant to one
law shall constitute notice in accordance with all laws.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
             
CTD HOLDINGS IN
               
By:    
/s/ Charles Edward Stattan  
By:    
/s/ Jeffrey lynne Tate
 
CHARLES EDWARD STRATTAN    
JEFFREY LYNNE TATE
 
Secretary/Treasurer of CTD HOLDINGS, INC.
   
President of CTD HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 
Florida Documentary Stamp Tax
 
Florida documentary stamp tax in the amount required by law has been paid with
respect to this Note on the Mortgage securing this Note.
 

--------------------------------------------------------------------------------

LASER PRO Lending, Ver. 13. 1.0.004 Copr. Harland Financial Solutions, Inc.
1997, 2013. All Rights Reserved. - FL/IAL K:\CFI\LPL\D20.FC TR-678402 PR-8811
 
 

--------------------------------------------------------------------------------